DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 2/24/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the wall of the metal flask" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iburg (WO 2016/203394 A1, see US 2019/0193144 A1 for English translation).
Re Claim 1. Iburg teaches a green sand mold molding sensor comprising a pressure sensor (Fig. 5, items 30 & 30’) for evaluating moldability of a green sand mold molded by a casting mold molding machine, wherein the pressure sensor is embedded in a plate (item 46) having a model (item 44) attached thereto. 
 
Re Claim 2. Iburg teaches wherein the plate having the model attached thereto is a member that constitutes a part of a boundary of a molding space defined by the plate and a metal flask during green sand mold molding by the casting mold molding machine (Fig. 5).  
A plate is not a part of the claimed sensor. Therefore, the role of the plate does not affect the patentability of the claimed sensor.

Re Claim 3. Iburg teaches wherein a pressure-receiving surface of the pressure sensor and a surface of the plate are in a flush state (Fig. 5).  

Re Claim 4. Iburg teaches wherein the pressure sensor is embedded between the wall of the metal flask and the model in the plate at the time of green sand mold molding (Fig. 5).


Re Claim 6. Iburg teaches wherein the plate having the model attached thereto is divided into a central part having the model attached thereto and a peripheral part having the pressure -3-New U.S. Patent Applicationsensor embedded therein (Fig. 5), and the central part of the plate having the model attached thereto is configured so as to be attachable and detachable.  
A plate and a model are not a part of the claimed sensor. Therefore, whether the model is detachable from the plate does not affect the patentability of the claimed sensor.

Re Claim 7. The casting mold molding machine and the plate are not a part of the claimed sensor. Therefore, the type of the casting mold molding machine and whether the plate is placed on a carrier do not affect the patentability of the claimed sensor.
  
Re Claim 8. The casting mold molding machine and the model are not a part of the claimed sensor. Therefore, the type of the casting mold molding machine and whether the model is attached to both surfaces of the plate do not affect the patentability of the claimed sensor.  

Re Claim 9. The casting mold molding machine and the plate are not a part of the claimed sensor. Therefore, the type of the casting mold molding machine and whether the plate is placed on a shuttle dolly do not affect the patentability of the claimed sensor.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iburg.
Re Claim 5 A plate is not a part of the claimed sensor. Therefore, the shape of the plate does not affect the patentability of the claimed sensor. In addition, Iburg teaches two pressure sensors. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Iburg the employ at least four sensors in the four corners of the plate to measure the pressure more accurately.  

Re Claim 10. Iburg fails to teach that the pressure sensor is fixed to the plate by a screwing means.  


Re Claim 11. Iburg is not tied to a specific type of the pressure sensor (para. 37-39). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Iburg to employ a fluid sensor, since using a known pressure sensor is within purview of one skill in the art.  

Re Claim 12. Iburg fails to teach that the pressure sensor has a pressure-receiving surface that is 5-30 mm in diameter.
	However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Iburg to have a pressure-receiving surface to be 5-30 mm in diameter, to maximize the pressure detecting area, while minimizing the area occupied by the sensor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932.  The examiner can normally be reached on Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






3/17/2021